COURT OF CRIMINAL APPEALS OF TEXAS
                                                           .
                                                               -{:{~1
                                                                  I
                                                                      ~ - D)
                                                                           .
                       AUSTIN, TEXAS .. :78711




December 18, 2014                        RECEIVED IN
                                   COURT OF CRIM!Ntl! t. P 0 EALS

                                           JAN 14 2015
     Re: WRIT NO. WR-82,546-01
                                       Abel Acosta, Clerk



Dear Clerk,·

On December 18, 2014 I received notice from this Court that the
above 11.07 Writ of Habeas was received and presented.


I was unawhare that the lower court had even completed it's facts
findings and conclusion of laws in this matter. Nor was I notified
of any response by the State or Counsel to the designated issue of
Ineffective Assistance of Counsel. Basically I have received noth-
ing by way of documents since the filing of this Writ in the lower
court.


Please forward me a copy of what the court filed in this Court so
that I may properly prepare. Thank you for your time in this ·matter.




                                    Mr. Jame~ J Davenport
                                    TDCJ# 1632406
                                    Bill Clements Unit
                                    9601 Spur 591
                                    Amarillo, Texas. 79107